COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Dmitry Nikolenko v. Luiza Nikolenko

Appellate case number:   01-20-00284-CV

Trial court case number: 18-DCV-251118

Trial court:             328th Judicial District Court of Fort Bend County, Texas


       Appellant’s motion for rehearing is denied.


       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually       Acting for the Court*


*Panel consists of Justices Hightower, Countiss, and Guerra.


Date: June 30, 2022